Case 18-20474-RA|\/| Doc 64 Filed 03/20/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORII}A

wen.§sbs§smids,sox
CHAPTER 13 PLAN (Individual Adiustment of Debts]

 

 

 

 

l:l Original Plan
li| 3rd Amended Plan (Indicale ist, an, etc. Amended. if applicab|e)
l:l l\/loditied Plan (lndieate lst. 2nd` etc. Modii`led, it`applicable)
DEBTOR: Gerardo Nardo JOINT DEBT()R: CASE NO.: l_S£O_¢i_'/:j___ i*i m
SS#: xxx~)<x- 47l 8 SS#: xxx~xx-
I. NOTH
To Debtors: Plans that do not comply with local rules andjudicial rulings may not be Confirmable. Ail plans amended plans

and modified plans shall be served upon ail creditors and a certificate ofservice fried with the Cleri< pursuant to
Local Rules 2002-l (C){S), 301 5- l(B)(Z}, and 3015-2. Dehtor(s) must commence plan payments within 30 days nt`
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must tiie a timely proofofclaim in order to be paid Your claim may
be reduced1 modified or eiirninated.

To .'\l| Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vill. Debtorls] must check one
box on each line listed below in this section to state whether the plan includes any ot` the t`ollowing:

 

 

 

 

 

 

 

The valuation oi`a secured claim1 set out in Section iil, which ma result in a , .

partial payment or no payment at all to the secured creditor y l:l lncluded l:l dot mcmde

Avoidance_oi`ajudicial lien or nonpossessory, nonpurchase-money security interest set \:[ mcmded |:] Not mcludcd_w

out in Sectron iii ._ ,, s

Nonstandard provisions1 set out in Section Vlil |:| lnciuded [_i_] Nor included l
II. PLAN PAVMENTS. LENGTH OF PLAN AND DEBTOR(S]' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: Th:`s P|an pays for the benefit ofthe creditors the amounts listed below. including trustees
fees ot` lO%. beginning 30 days from the filing/conversion date. in the event the trustee does not retain the i`ul| 10%, any unused
amount will be paid to unsecured nonprioz'ity creditors pro-rata under the plan:

 

 

i. $2,457.26 for months_l‘ to; ;
2. $4!368.12 for months_i_ to“_60_;
3. for cnonthsm to_ ;
B. DEBTOR(S)' ATTORNE.Y'S FEE: m NONE l:l PRO BONO
rural Fees; 54000.00 reel Paid; 34000.00 surmise one soon nd
Payable /month {Months _ to __ }
Payabie /month (i\/ionths __ to _ )

Ailowed fees under LR 2016-1(3)(2) are itemized below:
$2,500 Chapter 13 Case, $ l,SOO

 

Applicaticns for compensation must be filed for all fees over and above the Conrt's Guideiines t`or Compensation.

lll. TREATMENT OF SEC!JRED CLA|MS
A. SECURED CLAIMS: [:] NONE
[Retain Liens pursuant to l l U.S.C. §1325 (a}(§)] Mortgage{s)/Lien on Real or Persona| Property:

l- Credim"f Fay Servicing, LLC

.\ddress: 3000 i<eliway Dr, Sui=e An~¢arag¢/ ran-arron ramon bare slt)s,:se.zz

150
A P 1 C -\ [_ i_ l
Ca|.rolhon’ TX 75006 ll`“ars ayn“:n ( u“') $ _7] ) 77 /I'I]Dl'llll (Moi`ll.lld 6 [U _A)_ )

Regu|ari’ayment(Maintain) $2__]86.54 /month(l\/lonths l ln ()l) ]

 

 

LF-3| (rev. i0,3'!7] lange | ol`3

IV.

Vl.

VII.

Vlll.

LF-.'Sl lrev |0:‘3'|?)

Case 18-20474-RA|\/| Doc 64 Filed 03/20/19 Page 2 of 3

 

 

 

 

Debtor(s): Gerardo Nardo Case number: _l 8~2()474 imm
Last 4 Digits of
Account No.: 3312
Other:
ii Real Property Checl< one below for Real Property:
l:|i’rincipal Residence |:lEscrow is included in the regular payments
l:lOther Real Property l:lThe debtor(s) Will pay l:ltaxes l:linsurance directly

Address of Col|ateral:
223 NW 136 PL
i\/liami, FL 33182-0000

|: Persona| Property/Vehic[e

Description oi`Collateral: j
B. VALUATION OF COLLATERAL: @ NONE

C. LIEN AVOIDANCE ii NONE
D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay reliei`in this Section shall not receive a
distribution tom the Chapter 13 Tl'ustee.

I:l NONE
E. DlRECT PAYMENTS: Secured claims filed by any creditor granted stay reliei`in this section shall not receive a distribution
f`on'r the Chapter 13 Trustee.

@ NONE
TREATMENT oF sess ANI) PRIoRrTv cLArMS las denan in 1 i u.s,C. §507 and ii u.s.C.§ iszzra)(»n]
A. ADMrNrsTRATrvE FEES orman THAN DEBTORsrsr ATTORNEv's FEE: iii NoNE
B. rNTERNAL ReszUE sEerclt= § NoNE
C. ooMEsTIC sUPPoRT oeroA'rroN(si: E] NoNs
o. ornsn: @ NONE
TREATMEN'F or uNsECURED NoNPRroRlTY cnaorro ns

A. Pay 525.[)0 /month{l\/lonths 1 to£)
Pay /1nonth (l\/lonths to_ )

Pro rata dividend will be calculated by the Trustee upon review of`iiled claims after bar datc.
B. l:l ifcheclced, the Debtor(s) will amend/modify to pay 100%10 all allowed unsecured nonpriority claims

C. SEPARATELY CLASS]FIED: |:] NONE
*Debtor(S) certify the separate classification(s) ofthe claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1 l U.S.C. § 1322.
E,XECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay reliet`in this
section shall not receive a distribution from the Chapter 13 Trustee.
El NONE
lNCOME TAX RETURNS AND REFUNDS: E NONE

l:l The debtor(s} is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with SZl(t`} i-4 on an
annual basis during the pendency of this case. 'l`he debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before l\/lay 15 ofeach year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) With verification o'f`thcir disposable income ii`their gross household income
increases by more than 3% over the previous ycar’s income [l\/liami cases]

NON~STANDARD PLAN PROVISIONS @ NONE

l’tlge.’ 2 ul'3

 

Case 18-20474-RA|\/| Doc 64 Filed 03/20/19 Page 3 of 3

 

Del)tor(s): Gerardo Nardc C'f\$e lmml’€": lli"?-l_li?;l,

PROPERTY OF 'I`HE ESTATE \VII_.L VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty oi`perjury.

 

 

 

!s/ Gerardo Nardo Debtor 2/5/2{) 1 g loint Del)tor
Gerardo Nardo Dat@ Datc
/s/ Ricardo Corona, Esq. 2/6/2018

Atiorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for l)ebtor(s) or chtor(s), if'not represented by counsel, certifies that the wording and
order of the provisions in this Chapter13 plan are identical to those contained in Loeal Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII,

l_,F-Sl [rcv. |0,‘3/17) Pngc 3 oi`3

